Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 1 of 19 PageID 968




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   MARYANNE BOYD,

                Plaintiff,

   v.                                                     Case No. 8:20-cv-828-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                              /

                                         ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of

   disability and disability insurance benefits (“DIB”). As the Administrative Law

   Judge’s (“ALJ”) decision was based on substantial evidence and employed proper

   legal standards, the Commissioner’s decision is affirmed.

                                             I.
         A.     Procedural Background

         Plaintiff filed an application for a period of disability DIB (Tr. 15). The Social

   Security Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 69-76, 77-91).     Plaintiff then requested an administrative

   hearing (Tr. 107-08).     Per Plaintiff’s request, the ALJ held a hearing at which

   Plaintiff appeared and testified (Tr. 33-66). Following the hearing, the ALJ issued

   an unfavorable decision finding Plaintiff not disabled and accordingly denied

   Plaintiff’s claims for benefits (Tr. 12-32). Subsequently, Plaintiff requested review
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 2 of 19 PageID 969




   from the Appeals Council, which the Appeals Council denied (Tr. 1-6). Plaintiff

   then timely filed a complaint with this Court (Doc. 1). The case is now ripe for

   review under 42 U.S.C. §§ 405(g), 1383(c)(3).

          B.      Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1958, claimed disability beginning on August 6,

   2016 (Tr. 177). Plaintiff obtained a high school education (Tr. 38). Plaintiff’s past

   relevant work experience included work as a vocational training instruction, a

   cosmetologist, a school secretary, and an administrative assistant (Tr. 26). Plaintiff

   alleged disability due to thyroid issues, femoroacetabular impingement, chronic

   venous insufficiency, bulging discs, lordosis of the spine, osteopenia, migraines, and

   allergies (Tr. 161, 184).

          In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through December 31, 2021 and had not

   engaged in substantial gainful activity since August 6, 2016, the alleged onset date

   (Tr. 17). After conducting a hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: degenerative disc

   disease of the lumbar spine; cervical spondylosis; migraines; right shoulder

   degenerative     joint      disease   status       post   rotator   cuff   repair;   and

   Hashimoto’s/hypothyroidism (Tr. 17). Notwithstanding the noted impairments,

   the ALJ determined Plaintiff did not have an impairment or combination of

   impairments that met or medically equaled one of the listed impairments in 20




                                                  2
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 3 of 19 PageID 970




   C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 20). The ALJ then concluded that

   Plaintiff retained a residual functional capacity (“RFC”) to perform the follow:

                “[S]edentary work as defined in 20 CFR 404.1567(a) except
                she must be allowed to alternate briefly between sitting and
                standing every 30-60 minutes while still attaining the sitting
                and standing required of the sedentary exertional limit. The
                claimant is further limited to occasional pushing/pulling
                with the right upper extremity and frequent foot control
                operation with the bilateral lower extremities. She is limited
                to occasional climbing of ramps and stairs, balancing,
                stooping, kneeling, and crouching. She must never crawl or
                climb ladders, ropes, or scaffolds. She must never perform
                repetitive rotation, flexion, or extension of the neck. The
                claimant is limited to occasional overhead reaching with the
                right upper extremity and frequent reaching in all other
                directions with right upper extremity. She must avoid
                concentrated exposure to extreme temperatures, excessive
                noise, excessive vibration, and pulmonary irritants such as
                fumes, odors, dust, gases, and poorly ventilated areas. She
                must avoid all exposure to hazardous machinery and
                unprotected heights.”

   (Tr. 20). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   complaints and determined that, although the evidence established the presence of

   underlying impairments that reasonably could be expected to produce the

   symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and limiting

   effects of her symptoms were not entirely consistent with the medical evidence and

   other evidence (Tr. 22).

         Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined that Plaintiff is capable of performing

   her past relevant work as an administrative assistant and a school secretary (Tr. 25).

   The ALJ determined that such work does not require the performance of work-



                                             3
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 4 of 19 PageID 971




   related activities that are otherwise precluded by Plaintiff’s RFC. See 20 C.F.R. §

   404.1565. Accordingly, the ALJ found Plaintiff not disabled (Tr. 26-27).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).          A

   “physical or mental impairment” is an impairment that results from anatomical,

   physiological, or psychological abnormalities, which are demonstrable by medically

   acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

         The SSA, in order to regularize the adjudicative process, promulgated the

   detailed regulations currently in effect. These regulations establish a “sequential

   evaluation process” to determine whether a claimant is disabled.           20 C.F.R.

   §§ 404.1520, 416.920.    If an individual is found disabled at any point in the

   sequential review, further inquiry is unnecessary.       20 C.F.R. §§ 404.1520(a),

   416.920(a).   Under this process, the ALJ must determine, in sequence, the

   following: whether the claimant is currently engaged in substantial gainful activity;

   whether the claimant has a severe impairment, i.e., one that significantly limits the

   ability to perform work-related functions; whether the severe impairment meets or

   equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and



                                             4
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 5 of 19 PageID 972




   whether the claimant can perform his or her past relevant work. 20 C.F.R. §§

   404.1520(a)(4), 416.920(a)(4). If the claimant cannot perform the tasks required of

   his or her prior work, step five of the evaluation requires the ALJ to decide if the

   claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

   A claimant is entitled to benefits only if unable to perform other work. Bowen v.

   Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more

   than a scintilla and is such relevant evidence as a reasonable person would accept

   as adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

   1178 (11th Cir. 2011) (citation and internal quotation marks omitted). While the

   court reviews the Commissioner’s decision with deference to the factual findings,

   no such deference is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec.,

   496 F.3d 1253, 1260 (11th Cir. 2007) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not reweigh the

   evidence or substitute its own judgment for that of the ALJ, even if it finds that the

   evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

   (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

   (citations omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has



                                             5
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 6 of 19 PageID 973




   conducted the proper legal analysis, mandates reversal. Ingram, 496 F.3d at 1260

   (citation omitted). The scope of review is thus limited to determining whether the

   findings of the Commissioner are supported by substantial evidence and whether

   the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284

   F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations omitted).

                                             III.

         Plaintiff argues that the ALJ erred in determining that Plaintiff’s adjustment

   disorder was not a severe impairment, by not accounting for Plaintiff’s migraine

   headaches in the RFC assessment, and by giving no weight to Plaintiff’s orthopedic

   surgeon, David Thompson, MD’s (“Dr. Thompson”) opinion. For the following

   reasons, the ALJ applied the correct legal standards and the ALJ’s decision is

   supported by substantial evidence.

         A.     Whether the record supports the ALJ’s finding that Plaintiff’s

   adjustment disorder was not a severe impairment.

           Plaintiff contends that the record does not support the ALJ’s finding that

   Plaintiff’s adjustment disorder was not a severe impairment. Notwithstanding the

   fact that the ALJ found multiple severe impairments at step two and that the finding

   of any severe impairment at step two is sufficient to satisfy the threshold inquiry, the

   undersigned finds that substantial evidence supports the ALJ’s finding that

   Plaintiff’s adjustment disorder is a non-severe impairment.          Step two of the

   sequential evaluation process operates as a threshold inquiry. McDaniel v. Bowen,

   800 F.2d 1026, 1031 (11th Cir. 1986); Gray v. Comm’r of Soc. Sec., 550 F. App’x 850,



                                              6
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 7 of 19 PageID 974




   853 (11th Cir. 2013) (per curiam). At step two, a claimant must show that he or she

   suffers from an impairment or combination of impairments that significantly limits

   his or her physical or mental ability to do basic work activities. See 20 C.F.R. §§

   404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii), 416.921. A claimant need show only

   that his or her impairment is not so slight and its effect is not so minimal that it

   would clearly not be expected to interfere with his or her ability to work. McDaniel,

   800 F.2d at 1031; Brady v. Heckler, 724 F.2d 914, 920 (11th Cir. 1984) (per curiam).

   “[T]he ‘severity’ of a medically ascertained disability must be measured in terms of

   its effect upon ability to work, and not simply in terms of deviation from purely

   medical standards of bodily perfection or normality.” McCruter v. Bowen, 791 F.2d

   1544, 1547 (11th Cir. 1986). In other words, an impairment or combination of

   impairments is not considered severe where it does not significantly limit the

   claimant’s physical or mental ability to perform basic work activities. Turner v.

   Comm’r of Soc. Sec., 182 F. App’x 946, 948 (11th Cir. 2006) (per curiam) (citations

   omitted); 20 C.F.R. §§ 404.1521, 416.921.

           Here, in evaluating Plaintiff’s mental condition, the ALJ used the

   psychiatric review technique (“PRT”) to rate Plaintiff’s degree of limitation in the

   four broad functional areas of the paragraph B criteria used in evaluating mental

   disorders under the Listing of Impairments (Tr. 18-19). The ALJ rated Plaintiff as

   having mild limitations in understanding, remembering, or applying information;

   in interacting with others; in concentrating, persisting or maintaining pace; and in

   adapting or managing oneself (Tr. 18-19). Plaintiff disagrees with the ALJ’s finding



                                            7
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 8 of 19 PageID 975




   that Plaintiff had merely a mild difficulty in adapting or managing herself (Doc. 14

   at Pg. 16). Specifically, Plaintiff contends that the ALJ did not adequately consider

   how Plaintiff’s anxious or depressed mood, her feelings of hopelessness and

   helplessness, and her ruminating thoughts would impact her ability to deal with

   stress in the workplace (Doc. 14 at Pg. 18). However, substantial evidence supports

   the ALJ’s decision.

           First, Plaintiff did not meet her burden of proving that she has a mental

   impairment. While Plaintiff contends that her mental impairments caused more

   than a slight or trivial impairment on her ability to work, Plaintiff did not initially

   claim disability based on any mental limitations (Tr. 18, 184). Plaintiff actually

   indicated that her mental impairments did not limit her ability to work and also

   reported that her depression was not an independent condition but rather, was a

   result of pain and did not prevent her from working (Tr. 237). While Plaintiff did

   seek counseling in June 2017 from Lynda Gurvitz, Ph.D (“Dr. Gurvitz”), this was

   related to her desire to help manage her difficult relationship with her daughter and

   to learn new techniques to resolve family conflict (Tr. 19, 590). Plaintiff did not

   report that her mental impairments caused any issues with her ability to work but

   rather, Plaintiff told Dr. Gurvitz that she had retired due to physical issues and that

   she felt a lack of purpose since retirement (Tr. 19, 590, 593). Thus, Plaintiff’s own

   reports and treatment history do not demonstrate that her mental impairments

   resulted in any more than mild limitations in her ability to perform basic work

   activities. See 20 C.F.R. § 404.1521(a)-(b); see also Smith v. Comm’r of Soc. Sec., 501



                                             8
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 9 of 19 PageID 976




   F. App’x 875, 879 (11th Cir. 2012) (upholding the ALJ’s finding that claimant had

   no severe mental impairments in part because she told the consulting psychologists

   that the problems preventing her from working were physical, rather than mental).

           Substantial evidence also supports the ALJ’s finding that Plaintiff merely

   had mild limitations in the functional area of adapting or managing herself, which

   measures her ability to “regulate emotions, control behavior, and maintain well-

   being in the work setting.” 20 C.F.R. Pt. 404, Subpart P, App’x 1, § 12.00E(4). The

   ALJ noted that Plaintiff admitted that she can perform personal care independently

   and that Plaintiff drives, cares for her grandchildren, socializes with friends, goes

   fishing, and even considered performing volunteer work during the period at issue

   (Tr. 19, 230-31, 611, 620). Plaintiff ultimately decided against doing volunteer work

   because she found that she was content with her life as is and did not want to add

   additional responsibilities (Tr. 19, 620). She also noted that she might be dealing

   with a physical issue such as poor thyroid regulation, which may or may not have

   been a reason in declining to participate in volunteer work (Tr. 662). Regardless,

   Plaintiff did not mention any limitations in her ability to adapt or manage herself as

   reasons for declining to participate in volunteer work.

           Additionally, although Plaintiff argues that the ALJ failed to account for

   Plaintiff’s reported moods of depression, anxiety, and sadness, the ALJ’s decision

   indicates otherwise (Tr. 19). The ALJ expressly discussed Dr. Gurvitz’s treatment

   notes, which revealed that Plaintiff had a sad/depressed and anxious mood with

   congruent effect and that Plaintiff complained of worry, sadness, and anxiety



                                             9
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 10 of 19 PageID 977




   stemming particularly from the issues with her daughter (Tr. 19).           The ALJ

   considered these findings, but also noted that the same treatment notes revealed that

   Plaintiff was cooperative, oriented, had intact memory, a logical and goal-directed

   thought process, and normal attention/concentration (Tr. 19). The ALJ further

   stated that throughout Plaintiff’s treatment notes, Dr. Gurvitz noted signs and

   symptoms of depression and anxiety, but that the treatment notes failed to include

   anything indicating significant functional deficits in terms of memory,

   concentration, attention, social functioning, or the ability to manage one’s

   symptoms (Tr. 19, 590-680).      The ALJ also noted that Plaintiff reported that

   medication worked well for controlling her anxiety (Tr. 19, 539, 543-44, 590-679).

   The evidence of record indicates that Plaintiff maintained a regular schedule of

   psychotherapy for handling her stress, which further buttresses the ALJ’s

   determination that Plaintiff was capable of managing her symptoms and had no

   more than mild limitations in her ability to adapt or manage herself (Tr. 19, 539,

   543-44, 590-679). Therefore, substantial evidence supports the ALJ’s decision.

         Additionally, even if the ALJ did err – which he did not – in finding Plaintiff’s

   adjustment disorder to be non-severe, such error is harmless since the ALJ found

   other severe impairments at step two and considered all impairments at the later

   steps of the sequential evaluation. See Heatly v. Comm’r of Soc. Sec., 382 F. App’x

   823, 824-25 (11th Cir. 2010) (per curiam) (noting that an ALJ’s failure to identify an

   impairment as severe, where the ALJ found that the plaintiff suffered from at least

   one severe impairment, constituted harmless error and was, in fact, sufficient to



                                            10
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 11 of 19 PageID 978




   meet the requirements of step two, and additionally noting that nothing requires the

   ALJ to identify, at step two, all of the impairments that could be considered severe).

   However, since substantial evidence supports the ALJ’s finding that Plaintiff’s

   adjustment disorder is non-severe, the undersigned will not address the harmless

   error analysis.

         B.     Whether the RFC assessment accounts for Plaintiff’s migraine

   headaches.

         Plaintiff alleges that the RFC assessment does not account for the frequency

   or severity of Plaintiff’s migraine headaches (Doc. 14 at Pg. 25). For the reasons

   that follow, substantial evidence supports the ALJ’s RFC restrictions and supports

   the ALJ’s consideration of Plaintiff’s migraines.

         Prior to Steps Four and Five of the sequential evaluation process, an ALJ

   must determine a claimant’s RFC. 20 C.F.R. § 404.1520(a)(4)(iv).            An RFC

   assessment represents “the most” a claimant “can still do despite [her] limitations.”

   20 C.F.R. § 404.1545(a)(1). The RFC must take into account all of the medical

   evidence in the record, and must reflect all of the claimant’s physical, mental, and

   environmental restrictions. 20 C.F.R. § 404.1545(a)(1) and (3). Additionally, the

   Eleventh Circuit has held that an RFC assessment must describe the combined

   effects of all of a claimant’s impairments. Bowen v. Heckler, 748 F.2d 629, 635 (11th

   Cir. 1984); Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987); Reeves v. Heckler,

   734 F.2d 519, 525 (11th Cir. 1984).




                                            11
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 12 of 19 PageID 979




         The issue is not whether some evidence might support Plaintiff’s allegations,

   but rather, whether substantial evidence supports the ALJ’s findings. See Dyer v.

   Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005); Ellison v. Barnhart, 355 F.3d 1272,

   1275 (11th Cir. 2003); see also Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939

   (11th Cir. 2011) (“The question is not . . . whether the ALJ could have reasonably

   credited [claimant’s] testimony, but whether the ALJ was clearly wrong to discredit

   it”). Under a substantial evidence standard of review, Plaintiff cannot merely

   identify evidence in the record supporting her position, but rather, must show the

   absence of substantial evidence supporting the ALJ’s conclusion. See Barnes v.

   Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991); Sims v. Comm’r of Soc. Sec., 706 F.

   App’x 595, 604 (11th Cir. 2017).

         Here, the ALJ found that Plaintiff’s migraines were a severe impairment and

   stated that “there is no disputing the fact that the claimant has migrant headaches”

   (Tr. 17, 23). However, the ALJ recognized and extensively discussed that despite

   Plaintiff’s migraines, medication proved effective in managing the pain (Tr. 22-23).

   Plaintiff appears to have first established care with neurologist Arthur J. Pedregal,

   MD (“Dr. Pedregal”) in March 2017 (Tr. 22, 355). Dr. Pedregal noted that Plaintiff

   reported that, for years, she experienced a consistent pattern of changes in mood,

   cognitive capability, and fluctuations in diffuse pain that she would experience for

   a few days before and after her migraine headaches (Tr. 22, 355). She reported that

   she had taken over-the-counter medicines, which were not helpful (Tr. 355).

   Plaintiff was then prescribed Topamax to control her migraines, which sharply



                                            12
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 13 of 19 PageID 980




   decreased the frequency and intensity of the migraine attacks and did not have any

   side effects (Tr. 373, 437).   Before being prescribed Topamax, Plaintiff would

   experience three to four migraine attacks per week, which could last up to 72-hours,

   but after taking Topamax, Plaintiff was averaging three episodes per month (Tr.

   437).

           Plaintiff continued treatment for her migraine headaches in October 2017

   with Luis G. Figueroa, MD at the Florida Spine Institute where it was reported that

   although Plaintiff had to stop taking Topamax because side effects began to impact

   her, she started taking Relpax, which had been quite effective and well-tolerated

   (Tr. 23, 437). In December 2017, Plaintiff stated that she was doing very well on

   her medication and that she was migraine-free (Tr. 23, Tr. 419). In July 2018 at a

   primary care visit, Plaintiff reported that Depakote, which was purportedly

   prescribed by her neurologist, was really helping her headaches (Tr. 23, Tr. 551).

   However, while Plaintiff reported in December 2017 that she was migraine free, the

   records from this July 2018 visit state that Plaintiff reported four to six migraines

   per month (Tr. 551).

           Notwithstanding all of these findings, Plaintiff remained able to handle her

   daily activities during the relevant period, which included babysitting her

   grandchildren, socializing with family and friends, preparing simple meals,

   performing light housework, shopping in stores, and handling personal finances (Tr.

   21). Plaintiff also would go boating, fishing, and attend her grandchild’s baseball

   games (Tr. 21).     While it is undisputed that Plaintiff suffers from migraines,



                                            13
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 14 of 19 PageID 981




   Plaintiff’s RFC successfully accommodates such impairment. Notably, the RFC

   includes that Plaintiff “must avoid concentrated exposure to extreme temperatures,

   excessive noise, excessive vibration, and pulmonary irritants such as fumes, odors,

   dust, gases, and poorly ventilated areas” (Tr. 20).     As the Commissioner states,

   these environmental factors all could be potential migraine triggers (Doc. 14 at Pg.

   28). See Coheley v. Soc. Sec. Admin., 707 F. App’x 656, 659-60 (11th Cir. 2017)

   (upholding the ALJ’s RFC finding and noting that the RFC accounted for

   claimant’s migraines by including environmental limitations).            These RFC

   limitations, including restricting Plaintiff to sedentary work, all result in Plaintiff

   performing work that is less stressful and less taxing than work with higher

   exertional requirements, thus successfully accommodating Plaintiff’s migraine

   headaches. See Graham v. Comm’r of Soc. Sec., 622 F. App’x 841, (11th Cir. 2015)

   (rejecting claimant’s argument that the ALJ erred by determining she had the RFC

   to perform light work despite also concluding her migraine and tension headaches

   were severe impairments). For these reasons, substantial evidence supports the

   ALJ’s RFC assessment and consideration of Plaintiff’s migraine headaches.

         C.      Whether the ALJ erred in not giving weight to Dr. Thompson’s

   medical opinion.

         Plaintiff next contends that the ALJ erred by rejecting Plaintiff’s orthopedic

   surgeon, Dr. Thompson’s opinion regarding Plaintiff’s right shoulder. The ALJ

   determined that Dr. Thompson’s opinion warranted no evidentiary weight because

   it was inconsistent with the evidence of record (Tr. 25). For the reasons that follow,



                                             14
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 15 of 19 PageID 982




   substantial evidence supports the ALJ’s decision to give no weight to Dr.

   Thompson’s RFC questionnaire.

         When assessing the medical evidence, the ALJ must state with particularity

   the weight afforded to different medical opinions and the reasons therefor. Winschel

   v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The

   Social Security regulations provide guidelines for the ALJ to employ when

   evaluating medical opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927. In

   determining the weight to afford a medical opinion, the ALJ considers a variety of

   factors including but not limited to the examining relationship, the treatment

   relationship, whether an opinion is well-supported, whether an opinion is consistent

   with the record as a whole, and the area of the doctor’s specialization. 20 C.F.R.

   §§ 404.1527(c), 416.927(c).   For instance, the more evidence a medical source

   presents to support an opinion, such as medical signs and laboratory findings, the

   more weight that medical opinion will receive.       20 C.F.R. §§ 404.1527(c)(3),

   416.927(c)(3). Further, the more consistent the medical opinion is with the record

   as a whole, the more weight that opinion will receive. 20 C.F.R. §§ 404.1527(c)(4),

   416.927(c)(4).

         Typically, the ALJ must afford the testimony of a treating physician

   substantial or considerable weight unless “good cause” is shown to the contrary.

   Winschel, 631 F.3d at 1179. Such a preference is given to treating sources because

   such sources are likely to be best situated to provide a detailed and longitudinal

   picture of the medical impairments. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th



                                           15
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 16 of 19 PageID 983




   Cir. 1997). Furthermore, the ALJ must specify the weight given to the treating

   physician’s opinion or reasons for giving the opinion no weight, and the failure to

   do so is reversible error. MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986);

   Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)

   (citation omitted). Good cause exists where: (1) the treating physician’s opinion

   was not bolstered by the evidence; (2) the evidence supported a contrary finding; or

   (3) the treating physician’s opinion was conclusory or inconsistent with the

   physician’s own medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th

   Cir. 2004). In fact, the ALJ may reject any opinion when the evidence supports a

   contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per

   curiam).

         Here, the parties do not appear to contest that Dr. Thompson is a treating

   physician. Therefore, the sole issue before this Court is whether the ALJ had good

   cause for giving Dr. Thompson’s opinion no evidentiary weight. In November of

   2018, Plaintiff began visiting Dr. Thompson and complained of right shoulder pain

   (Tr. 23). Plaintiff had received physical therapy, been prescribed Oxycodone, given

   two cortisone injections, and wore a sling, all of which provided relief, but did not

   resolve her shoulder issues (Tr. 847). Her symptoms improved, but she continued

   to experience pain when using her right shoulder (Tr. 847). Thus, Dr. Thompson

   recommended shoulder surgery (Tr. 23-24, 847-48).         On November 27, 2018,

   Plaintiff presented to Dr. Thompson to undergo a subacromial decompression and

   distal claviculectomy (Tr. 24). During that surgery, it was discovered that Plaintiff



                                            16
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 17 of 19 PageID 984




   had a high-grade rotator cuff tear (Tr. 24). In the weeks that followed, Plaintiff

   presented with a sling on her right shoulder, but stated that she could still use her

   right hand (Tr. 24). However, on or around December 26, 2018, Dr. Thompson

   opined in an RFC questionnaire that Plaintiff can never lift anything with her right

   arm and that Plaintiff cannot use her right arm at all, including no reaching, lifting,

   pushing, pulling or climbing (Tr. 868-69).

          The ALJ found that Dr. Thompson’s stated limitations were directly related

   to the right shoulder surgery he performed and the temporary effects of that surgery

   on the upper right extremity, as opposed to Plaintiff’s post-recovery limitations (Tr.

   25). Therefore, the ALJ rejected Dr. Thompson’s opinion and used Plaintiff’s pre-

   surgery functional limitations in forming the RFC finding (Tr. 24-25). In rejecting

   Dr. Thompson’s opinion, the ALJ stated that Dr. Thompson’s opinion that Plaintiff

   can lift nothing at all is not only inconsistent with Plaintiff’s testimony to the

   consultative examiner, but also does not make sense, as there is no known limitation

   or impairment relating to Plaintiff’s left upper extremity (Tr. 25). Nothing in the

   record indicates that Plaintiff has limitations with her left shoulder, nor that Plaintiff

   is incapable of lifting with her left extremity. Moreover, Dr. Thompson’s opinion

   was provided shortly after Plaintiff’s surgery and Dr. Thompson does not provide

   any duration as to his opinion (Tr. 867-70). Looking at Dr. Thompson’s opinion in

   this context, it appears that such opinion pertained to Plaintiff’s shoulder condition

   at the time of the opinion – approximately one month after her surgery – as opposed




                                              17
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 18 of 19 PageID 985




   to Plaintiff’s right shoulder condition a few months later once her right shoulder

   healed.

         Moreover, the ALJ sufficiently accounted for the supported limitations in the

   use of Plaintiff’s arm by basing the RFC finding on Plaintiff’s functional limitations

   prior to her surgery (Tr. 24). In forming the RFC, the ALJ limited Plaintiff to

   sedentary work, which involves lifting no more than 10 pounds (Tr. 20). See 20

   C.F.R. § 404.1567(a).     The ALJ limited Plaintiff to no more than occasional

   pushing, pulling, or reaching overhead with the right extremity and no more than

   frequent reaching in all other directions with the right extremity (Tr. 20). The ALJ

   also stated that Plaintiff may not climb scaffolding, ropes, or ladders (Tr. 20). These

   limitations are supported by the record.         As discussed by the ALJ, some

   examination findings indicated a diminished range of motion in her right shoulder,

   but Plaintiff did report some improvement with physical therapy and cortisone

   injections (Tr. 442, 445, 452, 458, 464, 762, 765). Eventually the relief from the

   cortisone shots reached its peak and was no longer a sufficient treatment option for

   Plaintiff, thus necessitating the recommendation for surgery to treat Plaintiff’s

   shoulder (Tr. 24, 772, 808). All of these findings were accounted for by the ALJ

   and thus, substantial evidence supports the ALJ’s decision to reject Dr. Thompson’s

   opinion.

                                            IV.

         Accordingly, after consideration, it is hereby

         ORDERED:



                                             18
Case 8:20-cv-00828-AEP Document 15 Filed 07/27/21 Page 19 of 19 PageID 986




         1. The decision of the Commissioner is AFFIRMED.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner

   and close the case.

         DONE AND ORDERED in Tampa, Florida, on this 27th day of July, 2021.




   cc: Counsel of Record




                                          19
